Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Dequilla Walker appeals a district court order and judgment dismissing her complaint against the Charlotte-Mecklenburg Schools. We have reviewed the record and the opinion and affirm for the reasons cited by the district court. See Walker v. Charlotte-Mecklenburg Schools, No. 3:09-cv-00035-RJC-DCK, 2009 WL 3762971 (W.D.N.C. Nov. 9, 2009). We also find the magistrate judge did not abuse his discretion in denying Walker’s motion to amend the complaint. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process. AFFIRMED